Appeal from a judgment after a jury trial. Defendant had contracted to will her house to plaintiff in consideration for support, clothing and care to be given her during life, plaintiff and his family to occupy the house during defendant’s life and to care for her there. After a few months defendant demanded that plaintiff and his family vacate the house. She also destroyed the will that had been made in his favor. The action was brought to recover on quantum meruit. The evidence sustains the verdict. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffeman, JJ.